Appellate Case: 21-1011      Document: 010110622017       Date Filed: 12/21/2021      Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 21, 2021
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  DENISE MICHELLE HARPER,

        Plaintiff - Appellant,

  v.                                                           No. 21-1011
                                                     (D.C. No. 1:19-CV-02791-MEH)
  ARROW ELECTRONICS,                                            (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, PHILLIPS, and EID, Circuit Judges.
                   _________________________________

       Denise Michelle Harper, pro se, appeals the magistrate judge’s order granting

 Arrow Electronics’s (Arrow) motion for summary judgment on her claims for

 discrimination, harassment, and retaliation in violation of Title VII of the Civil

 Rights Act of 1964 (Title VII) and the Age Discrimination in Employment Act of

 1967 (ADEA). Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.1



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
           The parties consented to the jurisdiction of the magistrate judge.
Appellate Case: 21-1011   Document: 010110622017        Date Filed: 12/21/2021   Page: 2



                                 I. BACKGROUND

       The magistrate judge found the following undisputed material facts on

 summary judgment. Ms. Harper, a 49-year-old African American, was hired by

 Arrow in January 2016 as an accounting coordinator/analyst in its Supplier

 Accounting Department. Her official job title is Supplier Accounting Associate.

 Ms. Harper, who is currently on long-term disability, is still employed by Arrow in

 the same job.

       During the relevant time, Ms. Harper’s immediate supervisor was Supplier

 Accounting Associate Manager, Kim Griffin, a 47-year-old Caucasian. Ms. Griffin’s

 immediate supervisor was Supplier Accounting/Finance Manager, Diann Decker, a

 54-year-old Caucasian. Casey Gustafson, a 28-year-old Caucasian male who also

 reported to Ms. Griffin, was Ms. Harper’s colleague.

       The following events related to Ms. Harper’s employment took place in 2016.

 From August 24 through November 15, Ms. Harper was on Family and Medical

 Leave Act (FMLA) leave approved by Arrow. At her year-end performance review,

 Ms. Griffin evaluated Ms. Harper’s overall performance as having achieved

 expectations. Ms. Griffin noted Ms. Harper sometimes used a tone in emails or on

 telephone calls that came off as abrupt or unprofessional and told her she needed to

 work on her communication skills.

       In early 2017, Ms. Griffin discussed with Ms. Harper some complaints she had

 received about the tone of Ms. Harper’s oral and written communications with other



                                           2
Appellate Case: 21-1011    Document: 010110622017       Date Filed: 12/21/2021   Page: 3



 employees and outside vendors. Ms. Griffin documented their conversation in an

 email sent to Ms. Harper on January 23.

       In April, Ms. Harper contacted Human Resources and lodged a complaint

 concerning a comment made by Ms. Griffin that she found offensive—namely that a

 “Young Professionals” program attended by Ms. Harper was “for young people” or

 “millennials.” R., Vol. 1 at 203 (internal quotation marks omitted). Human

 Resources promptly investigated and notified Ms. Harper that action had been taken

 to ensure the conduct would not be repeated. Ms. Griffin never made any other

 comments or remarks related to Ms. Harper’s age, and at no time did anyone at

 Arrow make any offensive or derogatory comments about her race, color, or gender.

       Nonetheless, in May 2017, Ms. Harper filed a charge of discrimination and

 retaliation with the Colorado Civil Rights Division (CCRD) based on Ms. Griffin’s

 comment about her attendance at the “Young Professionals” program. But in

 September, Ms. Harper asked the CCRD to close its investigation because Arrow was

 looking into her concerns. Ms. Harper later emailed the agency to confirm that she

 wanted to withdraw her complaint, stating her belief that Ms. Griffin did not intend

 any offense. CCRD dismissed the charge in November. Ms. Harper acknowledged

 that by withdrawing the charge, she could not pursue the allegations through any

 administrative or judicial process.

       For her year-end performance review in 2017, Ms. Griffin rated Ms. Harper’s

 overall performance as having achieved expectations and noted that she had moved to



                                           3
Appellate Case: 21-1011   Document: 010110622017        Date Filed: 12/21/2021    Page: 4



 the Price Variance Team where she was thriving. Ms. Harper received her regular

 three percent raise. At no time has Ms. Harper’s compensation been reduced.

       Year 2018 was uneventful other than Ms. Harper taking FMLA leave in

 December. Ms. Griffin once again rated her overall job performance as having

 achieved expectations.

       In 2019, Mr. Gustafson applied for and was selected as Team Lead in the

 Supplier Accounting Department. As Team Lead, he received first-hand training,

 which he was then expected to share with the rest of the team, including Ms. Harper.

 Ms. Harper did not apply for the Team Lead position.

       On March 1, 2019, Angela Gibson, a 47-year-old African American manager

 in the Accounts Payable Department, received a complaint from a staff member about

 the tone of Ms. Harper’s emails. Ms. Gibson promptly contacted Ms. Griffin, who

 then met with Ms. Harper to discuss the complaint. On March 15, Ms. Griffin issued

 an Employee Communication Record (ECR) to Ms. Harper concerning her

 unprofessional behavior. An ECR is designed to document communication with an

 employee—not a disciplinary tool—and had no adverse impact on Ms. Harper’s

 employment. Ms. Harper disagreed with the assessment and asked Human Resources

 to review the ECR. Jordan Price, a Regional Human Resources Manager, conducted

 a review and told Ms. Harper the feedback in the ECR was appropriate.

       Still dissatisfied, on April 2, 2019, Ms. Harper called Arrow’s AlertLine to file

 a complaint. The next day, Regional Human Resources Manager Elise Lieberman

 met with Ms. Harper and documented her concerns. Ms. Lieberman and Ms. Price

                                           4
Appellate Case: 21-1011    Document: 010110622017       Date Filed: 12/21/2021    Page: 5



 then interviewed the parties and other witnesses identified by Ms. Harper and

 prepared findings and conclusions. Following the investigation, Ms. Lieberman and

 Ms. Price met with Ms. Harper and shared the results. Ms. Harper disagreed with the

 findings and conclusions, and on April 12, filed a charge of discrimination with the

 Equal Employment Opportunity Commission (EEOC).

       Ms. Decker conducted Ms. Harper’s 2019 performance review, which rated her

 overall job performance as having achieved expectations but noted she should focus

 on improving her awareness of how her communications were perceived by others.

 Ms. Harper admitted her performance reviews from 2016 through 2019 were

 consistent.

       Ms. Harper has been on a medical leave of absence since April 27, 2019.

 Arrow has short-term and long-term disability plans for its employees and also

 provides FMLA leave, personal medical leave, and personal leaves of absence.

 These plans and leave programs are administered by a third-party administrator. At

 no time has Arrow denied Ms. Harper the leave she requested under any of its plans

 or programs.

       Ms. Harper exhausted twelve weeks of FMLA leave from April 27, 2019, to

 July 20, 2019; she received short-term disability benefits from April 27, 2019, to

 October 23, 2019; and she has received long-term disability benefits from

 October 24, 2019, through the present.




                                           5
Appellate Case: 21-1011    Document: 010110622017         Date Filed: 12/21/2021    Page: 6



                             II. STANDARD OF REVIEW

       “We review the district court’s grant of summary judgment de novo.”

 Young v. Dillon Cos., 468 F.3d 1243, 1249 (10th Cir. 2006). “The court shall grant

 summary judgment if the movant shows that there is no genuine dispute as to

 any material fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a). A dispute is genuine if “the evidence is such that a reasonable

 [trier of fact] could return a verdict for the nonmoving party,” and a fact is material

 when it may affect the outcome of the suit. Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 248 (1986).

       Among other things, “[a]n appellant’s opening brief must identify appellant’s

 contentions and the reasons for them, with citations to the authorities and parts of the

 record on which the appellant relies.” Bronson v. Swensen, 500 F.3d 1099, 1104

 (10th Cir. 2007) (internal quotation marks omitted). We have “repeatedly insisted

 that pro se parties follow the same rules of procedure that govern other litigants.”

 Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)

 (internal quotation marks omitted).

       Consistent with this requirement, “[w]hen a pro se litigant fails to comply with

 [these] rule[s], we cannot fill the void by crafting arguments and performing the

 necessary legal research.” Id. at 841 (internal quotation marks omitted). As a result,

 “we routinely have declined to consider arguments that are not raised, or are

 inadequately presented, in an appellant’s opening brief.” Bronson, 500 F.3d at 1104.



                                             6
Appellate Case: 21-1011     Document: 010110622017         Date Filed: 12/21/2021     Page: 7



 Instead, inadequately briefed issues “will be deemed waived.” Garrett, 425 F.3d

 at 841.

        Ms. Harper fails to advance any adequately developed arguments on appeal.

 Indeed, Ms. Harper never mentions the magistrate judge’s order or any of the several

 grounds on which he granted Arrow’s motion for summary judgment, nor does she

 cite to the record or provide any legal authority to support her claims for relief under

 either Title VII or the ADEA. But even if Ms. Harper had properly challenged the

 order, which she failed to do, our review reveals no error.

                                     III. TITLE VII

 A. Exhaustion of Administrative Remedies

        As an affirmative defense, Arrow alleged that Ms. Harper failed to exhaust her

 administrative remedies as to any Title VII claims that arose before June 12, 2018.

 To exhaust a Title VII claim “in a deferral state like Colorado . . . a putative plaintiff

 [must] file a charge of discrimination with the EEOC within 300 days of the

 allegedly unlawful employment practice.” Edmonds-Radford v. Sw. Airlines Co.,

 17 F.4th 975, 988 (10th Cir. 2021) (internal quotation marks omitted).

        Here, Ms. Harper filed her charge of discrimination on April 12, 2019. Three

 hundred days prior to that date is June 12, 2018. Therefore, any Title VII claims

 based on acts that took place before June 12, 2018, were not exhausted.

 B. Discrimination

        To prevail on a Title VII claim, “a plaintiff must show that [her] employer

 intentionally discriminated against [her] for a reason prohibited by the statute,”

                                             7
Appellate Case: 21-1011    Document: 010110622017        Date Filed: 12/21/2021     Page: 8



 which includes race, color, or gender. Jaramillo v. Colo. Jud. Dep’t, 427 F.3d 1303,

 1306 (10th Cir. 2005). “When a plaintiff relies on circumstantial evidence to prove

 employment discrimination, we apply the three-step burden-shifting framework set

 forth in McDonnell Douglas [Corp. v. Green, 411 U.S. 792 (1973),] and its progeny.”

 Plotke v. White, 405 F.3d 1092, 1099 (10th Cir. 2005). “If the employee makes a

 prima facie showing, the burden shifts to the defendant employer to state a

 legitimate, nondiscriminatory reason for its adverse employment action.” Id.

 (internal quotation marks omitted). “If the employer meets this burden, then

 summary judgment is warranted unless the employee can show there is a genuine

 issue of material fact as to whether the proffered reasons are pretextual.” Id.

       To demonstrate a prima facie case of discrimination, the plaintiff must show

 “(1) the victim belongs to a protected class; (2) the victim suffered an adverse

 employment action; and (3) the challenged action took place under circumstances

 giving rise to an inference of discrimination.” EEOC v. PVNF, L.L.C., 487 F.3d 790,

 800 (10th Cir. 2007). The magistrate judge found, and we agree, that Ms. Harper

 failed to establish a prima facie case because, among other things, she did not suffer

 an adverse employment action.

       “An adverse employment action includes acts that constitute a significant

 change in employment status, such as hiring, firing, failing to promote, reassignment

 with significantly different responsibilities, or a decision causing a significant change

 in benefits.” Dick v. Phone Directories Co., 397 F.3d 1256, 1268 (10th Cir. 2005)

 (brackets and internal quotation marks omitted). Although “we liberally interpret the

                                             8
Appellate Case: 21-1011    Document: 010110622017       Date Filed: 12/21/2021       Page: 9



 second prong of the prima facie case and take a case-by-case approach, . . . we will

 not consider a mere inconvenience or an alteration of job responsibilities to be an

 adverse employment action.” Id. (internal quotation marks omitted).

         Ms. Harper maintains she suffered an adverse employment action when

 Mr. Gustafson, the Team Lead, received first-hand training that allowed him to

 “create his own notes,” while she had no such opportunity and instead was forced to

 rely on “his notes to use for [her] training.” Aplt. Opening Br. at 2. But Ms. Harper

 never explains how this alleged disparity resulted in any significant change in her

 employment status, compensation, or benefits. Also without merit is Ms. Harper’s

 claim that she was demoted when she returned from FMLA leave in 2016. We agree

 with the magistrate judge that “the alleged demotion, even if assumed true, occurred

 in 2016,” and “any action that happened prior to June 12, 2018 is time-barred.”

 R., Vol. 1 at 213. Summary judgment was therefore proper.

 C. Harassment

         To avoid summary judgment on a Title VII harassment claim, Ms. Harper

 “must present evidence that creates a genuine dispute of material fact as to whether

 the workplace is permeated with discriminatory intimidation, ridicule, and insult that

 is sufficiently severe or pervasive to alter the conditions of [her] employment.”

 Lounds v. Lincare, 812 F.3d 1208, 1222 (10th Cir. 2015) (brackets and internal

 quotation marks omitted). Specifically, to prove a prima facie case Ms. Harper must

 show:



                                            9
Appellate Case: 21-1011     Document: 010110622017         Date Filed: 12/21/2021     Page: 10



         (1) she is a member of a protected group; (2) she was subject to unwelcome
         harassment; (3) the harassment was based on [race, color, or gender]; and
         (4) [due to the harassment’s severity or pervasiveness], the harassment
         altered a term, condition, or privilege of the plaintiff’s employment and
         created an abusive working environment.
  Id. (brackets and internal quotation marks omitted). We agree with the magistrate

  judge that Ms. Harper failed to establish a prima facie case because, among other

  things, she failed to establish harassment based on race, color, or gender.

         The only arguably derogatory or offensive comment made by anyone at Arrow

  was in 2017, when Ms. Griffin said she thought the “Young Professionals” program

  attended by Ms. Harper was intended for young people. This comment had nothing to

  do with race, color, or gender. In any event, the comment was made before June 12,

  2018, and is time-barred. Therefore, summary judgment was proper.

  D. Retaliation

         The McDonnell Douglas burden-shifting framework also applies to Title VII

  retaliation claims. See Lounds, 812 F.3d at 1233-34 (“Once the plaintiff successfully

  asserts a prima facie retaliation case, the burden shifts to the defendant (i.e., the

  employer) to come forward with a legitimate, non-retaliatory rationale for the adverse

  employment action. If the defendant does so, the plaintiff must show that the

  defendant’s proffered rationale is pretextual.” (ellipsis and internal quotation marks

  omitted)).

         To establish a prima facie case, the plaintiff must prove “(1) that she engaged

  in protected opposition to discrimination, (2) that a reasonable employee would have

  found the challenged action materially adverse, and (3) that a causal connection

                                              10
Appellate Case: 21-1011    Document: 010110622017        Date Filed: 12/21/2021    Page: 11



  existed between the protected activity and the materially adverse action.” Id.

  (brackets and internal quotation marks omitted). A “materially adverse” action is

  action that would “dissuade[] a reasonable worker” from engaging in protected

  activity.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)

  (internal quotation marks omitted

        Arrow conceded that Ms. Harper engaged in protected activity when she filed

  a complaint with the EEOC on April 12, 2019; however, it disagreed that she

  demonstrated a materially adverse employment action because nothing arguably

  adverse happened to her after she filed her complaint. Recall that Ms. Harper began

  medical leave on April 27, 2019—two weeks after filing her complaint with the

  EEOC—and received a favorable performance review for 2019. Therefore, summary

  judgment was proper.

                                        IV. ADEA

  A. Exhaustion of Administrative Remedies

        As explained previously, Arrow alleged as an affirmative defense that

  Ms. Harper failed to exhaust her administrative remedies as to any claims that arose

  before June 12, 2018. To exhaust a claim under the ADEA in a deferral state like

  Colorado, the putative plaintiff must file a charge of discrimination with either the

  EEOC or an authorized state or local agency within 300 days of the allegedly

  unlawful employment practice. See 29 U.S.C. § 626(d)(1)(B); see also Thiessen v.

  Gen. Elec. Cap. Corp., 267 F.3d 1095, 1109 n.10 (10th Cir. 2001).



                                             11
Appellate Case: 21-1011    Document: 010110622017       Date Filed: 12/21/2021     Page: 12



        Ms. Harper filed her charge of discrimination on April 12, 2019. Three

  hundred days prior to that date is June 12, 2018. Therefore, any ADEA claims based

  on acts that took place before June 12, 2018, were not exhausted.

  B. Discrimination

        Under the ADEA, it is “unlawful for an employer . . . to fail or refuse to hire

  or to discharge any individual or otherwise discriminate against any individual with

  respect to [her] compensation, terms, conditions, or privileges of employment,

  because of such individual’s age.” 29 U.S.C. § 623(a)(1). The McDonnell Douglas

  three-step framework applies to claims of discrimination under the ADEA based on

  circumstantial evidence. See Jones v. Okla. City Pub. Schs., 617 F.3d 1273, 1278

  (10th Cir. 2010).

        To prove a prima facie case at step one, the plaintiff must show, among other

  things, that: (1) she belongs to the class protected by the ADEA; (2) she suffered an

  adverse employment action; and (3) she was treated less favorably than others not in

  the protected class. See id. at 1279. Ms. Harper’s age-discrimination claim fails for

  the same reason her Title VII discrimination claim fails—the lack of an adverse

  employment action. Moreover, the only age-related comment was made in 2017, and

  is thus time-barred. Summary judgment was therefore proper.

  C. Harassment

        Ms. Harper’s apparent claim is that she was subjected to a hostile work

  environment based on her age. “For [an ADEA] hostile environment claim to survive

  a summary judgment motion, a plaintiff must show that a rational jury could find that

                                            12
Appellate Case: 21-1011     Document: 010110622017         Date Filed: 12/21/2021    Page: 13



  the workplace was permeated with discriminatory intimidation, ridicule, and insult,

  that is sufficiently severe or pervasive to alter the conditions of the victim’s

  employment and create an abusive working environment.” MacKenzie v. City &

  Cnty. of Denver, 414 F.3d 1266, 1280 (10th Cir. 2005) (brackets and internal

  quotation marks omitted), abrogated in part on other grounds by Lincoln, 900 F.3d

  at 1185.

        The only arguably derogatory or offensive comment remotely related to

  Ms. Harper’s age was made by Ms. Griffin in 2017, when she commented on

  Ms. Harper’s attendance at the “Young Professionals” program. This single

  comment did not create a hostile work environment. Moreover, the comment was

  made before June 12, 2018, and is time-barred. Therefore, summary judgment was

  proper.

  D. Retaliation

        The McDonnell Douglas burden-shifting framework applies to Ms. Harper’s

  ADEA retaliation claim. See Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1201

  (10th Cir. 2008). “A prima facie case of [ADEA] retaliation requires the plaintiff to

  show that (1) he or she engaged in protected opposition to discrimination, (2) a

  reasonable employee would have considered the challenged employment action

  materially adverse, and (3) a causal connection existed between the protected activity

  and the materially adverse action.” Id.

        As explained previously, Arrow conceded that Ms. Harper engaged in

  protected activity when she filed a complaint with the EEOC on April 12, 2019;

                                              13
Appellate Case: 21-1011   Document: 010110622017      Date Filed: 12/21/2021      Page: 14



  however, it disagreed that she demonstrated a materially adverse employment action.

  We agree with the magistrate judge that nothing even arguably adverse happened to

  Ms. Harper after she filed her complaint. Therefore, summary judgment was proper.

                                    V. CONCLUSION

        The judgment is affirmed.

        We deny Ms. Harper’s motions to supplement the record filed on August 4,

  2021; August 13, 2021; October 4, 2021; and October 15, 2021. We grant

  Ms. Harper’s motion to proceed on appeal without prepayment of costs or fees.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                          14